Citation Nr: 0709993	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  03-03 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to increased ratings for residuals of midline 
fracture of the left ulna and radius, with closed reduction 
and intramedullary nail transfixing-currently rated as 20 
percent disabling for neurological deficits, as 10 percent 
disabling for scars, and as 10 percent disabling for 
degenerative joint disease with limitation of motion of the 
elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1965 to April 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 decision of 
the RO that granted service connection for neurological 
deficits associated with the fracture of mid-shaft left ulna 
and radius evaluated as 10 percent disabling effective March 
19, 2001, and continued a 10 percent disability rating for 
associated scars.  The veteran timely appealed.

The veteran failed to appear for a hearing before a Veterans 
Law Judge at the RO that was scheduled for December 3, 2003.

In a July 2004 decision the Board increased the disability 
evaluation to 20 percent for neurological deficits associated 
with the fracture of mid-shaft left ulna and radius, 
effective March 19, 2001, and denied a disability rating in 
excess of 10 percent for associated scars.

The veteran appealed the July 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2005 Joint Motion for Partial Remand, the parties 
moved to vacate the Board decision, in part, and remand the 
case to the Board.  The Court granted the motion.  
Thereafter, the case was returned to the Board.

In September 2005, the Board remanded the matter for 
additional development.

In October 2006, the RO granted service connection for 
degenerative arthritic changes of the left elbow with 
limitation of motion, evaluated as 10 percent disabling 
effective March 19, 2001.  The veteran has continued his 
appeal.

The Board also noted in September 2005 that the veteran had 
raised the issue of entitlement to a total disability rating 
based on individual unemployability (TDIU).  As that issue 
has not been adjudicated, it is again referred to the RO for 
appropriate action.  

In August 2006, the veteran appeared to raise the issue of 
entitlement to nonservice-connected pension benefits.  That 
issue is also referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Neurological deficits associated with the fracture of 
mid-shaft left ulna and radius are manifested by a positive 
Tinel's sign at the ulnar nerve, but with no muscular 
weaknesses in the left hand or wrist and without more than 
moderate neuralgia.

2.  Each of the associated scars is superficial, non-
tender, and covers an area less than 929 square 
centimeters; the scars do not limit motion, and do not 
limit the function of the affected parts.

3.  Degenerative joint disease with limitation of motion of 
the elbow is manifested by X-ray evidence of arthritis, and 
noncompensable limitation of flexion and extension; no 
additional motion loss due to pain, weakness, repetitive use, 
incoordination, or lack of endurance is demonstrated, and 
there are no incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for neurological deficits associated with the 
fracture of mid-shaft left ulna and radius are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.124, 4.124a, Diagnostic Codes 8516, 8716 
(2006).

2.  The criteria for a disability rating in excess of 10 
percent for associated scars are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2002 & 
2006).

3.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease with limitation of 
motion of the elbow are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71, Plate I, 4.71a, Diagnostic Codes 5003, 
5010, 5206, 5207 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through May 2001, June 2005, and October 2005 letters, and 
the November 2006 supplemental statement of the case (SSOC), 
the RO or AMC notified the veteran of elements of service 
connection, the evidence needed to establish each element, 
and evidence of increased disability.  These documents served 
to provide notice of the information and evidence needed to 
substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them. The Board's 
September 2005 remand also explained that VA examinations 
were needed to substantiate the claim.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
the veteran's claim was re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006). 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The November 2006 SSOC provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  VA also attempted to obtain another examination, but 
the veteran failed to report without explanation.  The 
veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.




Neurological Deficits 

The RO has evaluated the neurological deficits associated 
with the fracture of mid-shaft left ulna and radius under 
38 C.F.R. § 4.124a, Diagnostic Code 8516, as 20 percent 
disabling on the basis of disability of the ulnar nerve.  

Neuralgia characterized usually by a dull and intermittent 
pain of typical type so as to identify the nerve involved, is 
rated on the scale provided for that nerve with a maximum 
rating equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2006).

Mild incomplete paralysis of the major or minor ulnar nerve 
warrants a 10 percent evaluation.  Moderate incomplete 
paralysis of the major ulnar nerve warrants a 30 percent 
evaluation, while such paralysis on the minor side warrants a 
20 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8516.  Diagnostic Code 8716, provides a code for neuralgia of 
that nerve.  Records reflect that the veteran is right-hand 
dominant.

There have been no reports of loss of reflexes, muscle 
atrophy, or constant pain.  Therefore, the veteran would not 
be entitled to a rating more than that provided for moderate 
incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124 (2006).  The 
February 2002 examiner noted no weaknesses in the left hand 
or wrist.  The July 2006 examiner found no muscular 
weaknesses and no muscular wasting.  

The weight of the evidence is thus against the grant of a 
disability rating in excess of 20 percent on the basis of 
neurological deficits associated with the fracture of mid-
shaft left ulna and radius.

Scars

The RO has evaluated the associated scars under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, as 10 percent disabling on the 
basis of tenderness and pain on objective demonstration.  

During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, to include scars, effective 
on August 30, 2002.  67 Fed. Reg. 49590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2006)).  The revised rating 
criteria are not applicable to the period prior to their 
effective date, while VA must consider the applicability of 
the revised and former versions of the rating criteria for 
the period after the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 
25,179 (2004).

While VA has revised the criteria for evaluation of skin 
disabilities, there has been no significant change to the 
former criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804 
(in effect when the veteran filed his claim and prior to 
August 30, 2002).

Prior to August 30, 2002, a 10 percent evaluation was 
provided for scars that were superficial, tender, or painful 
on objective demonstration under 38 C.F.R. § 4.118, 
Diagnostic Code 7804; or for scars that were superficial, 
poorly nourished with repeated ulcerations, under 38 C.F.R. § 
4.118, Diagnostic Code 7803.

The revised rating criteria, similarly, provide a 10 percent 
rating for superficial scars that are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).

A deep scar is one that is associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(2).  A scar at a location other than the head, face, or neck 
that is deep or that causes limitation of motion would have 
to have an area exceeding 39 square centimeters to warrant a 
10 percent rating, 77 square centimeters to warrant a 20 
percent rating, 465 square centimeters to warrant a 
30 percent rating, or 929 square centimeters to warrant a 40 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2006).

A superficial scar is one that is not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note (2).  A scar at a location other than the 
head, face, or neck that is superficial and that does not 
cause limitation of motion would have to have an area 
exceeding 929 square centimeters to warrant a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A 10 percent rating may be assigned for a scar that is 
unstable, that is painful on examination, or that limits the 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805.

The report of the February 2002 examination reveals that the 
veteran has a 7-inch linear scar, which is 2 millimeters in 
width, on the left lateral arm; a scar of 1-centimeter long 
by 2-millimeters wide on the elbow; and a scar of 4-inches 
long by 5 millimeters wide on the left hip.  The examiner 
found no tenderness to palpation on any of the scars.  There 
was no adherence, no texture, no ulceration, or any breakdown 
of the skin.  The scars were neither elevated nor depressed, 
and there was no underlying tissue loss.  The color of all 
three scars was slightly hypopigmented.  There was no 
disfigurement, and no limitation of function by the scars.

Examination in July 2006 revealed a well-healed curvilinear 
scar over the dorsal and ulnar side of the left mid forearm.  

Here, each of the scars is superficial, and covers an area 
significantly less than 929 square centimeters.  The scars 
are not shown to limit motion, or to limit the function of 
affected parts.  The scars are not shown to be tender or 
painful on recent examination.  

The 10 percent disability rating for associated scars has 
been in effect for more than twenty years and is a protected 
rating.  38 C.F.R. § 3.951(b) (2006).
 
The weight of the evidence is thus against the grant of a 
disability rating in excess of 10 percent for associated 
scars under the former or revised rating criteria.  




Degenerative Arthritic Changes and Limited Motion

The RO has evaluated the degenerative joint disease with 
limitation of motion of the elbow under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, as 10 percent disabling on the basis of 
arthritis due to trauma.

Traumatic arthritis is rated under the criteria for 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010. 

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 
20 percent evaluations based on X-ray evidence may not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Full range of motion of the elbow is from zero to 145 
degrees.  38 C.F.R. § 4.71, Plate I (2006).

A 10 percent rating requires limitation of forearm flexion to 
100 degrees.  A 20 percent rating requires limitation of 
forearm flexion to 90 degrees.  A 30 percent rating requires 
limitation of minor forearm flexion to 55 degrees.  A maximum 
40 percent rating requires limitation of minor forearm 
flexion to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.

A 10 percent rating is warranted if extension of the forearm 
is limited to 45 degrees.  A 20 percent rating is warranted 
if extension is limited to 75 degrees.  A 30 percent rating 
is warranted if extension of the minor forearm is limited to 
100 degrees.  A maximum 40 percent rating requires extension 
of the minor forearm limited to 110 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5207.

A 20 percent rating is also warranted when forearm flexion is 
limited to 100 degrees and forearm extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5208.

On multiple VA examinations during the appeal period, flexion 
of the veteran's left elbow and forearm has ranged from 130 
degrees with pain to 145 degrees (full).
 
Regarding extension, the February 2002 examiner found that 
the veteran's left elbow and forearm lacked full extension by 
7 degrees.  Pain was also noted on extension.  In July 2006, 
the range of motion of the veteran's left elbow and forearm 
was to -5 degrees on extension.

Supination was to 75 degrees, and pronation was to 45 degrees 
in July 2006.

The range of motion of the veteran's left wrist in July 2006 
was to 60 degrees on dorsiflexion, to 70 degrees on palmar 
flexion, to 20 degrees on radial deviation, and to 30 degrees 
on ulnar deviation.  A maximum rating of 10 percent is 
provided for limitation of motion of a wrist.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2006).  Higher evaluations 
require ankylosis of the wrist, which is not shown here.  
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2006).  
 
Regarding flare-ups, the veteran has reported that they occur 
very spontaneously and are relieved only by rest and 
medications.  The report of the July 2006 VA examination does 
reveal pain with flexion and extension of the left elbow, but 
no pain with motion of the left wrist.  The examiner 
specifically found no additional limitation of motion with 
repetitive motions of the left elbow and wrist, and no 
fatigability, weakness, incoordination, or [lack of] 
endurance.

Since the veteran can achieve nearly full range of motion 
before experiencing pain in flexion and extension of the left 
elbow, and is apparently able to do repetitive motions 
without pain, fatigability, weakness, incoordination, or 
[lack of] endurance, or without additional limited motion, 
the evidence warrants no more than a noncompensable 
disability rating under Diagnostic Codes 5206 and 5207.  
DeLuca v. Brown, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.7, 
4.21 (2006).

The provisions of 38 C.F.R. § 4.59 (2006) provide that 
symptomatic arthritis will be evaluated as warranting at 
least the minimum compensable evaluation.  The veteran is 
currently in receipt of this evaluation.

X-rays taken in February 2002 reveal moderate degenerative 
changes in the left elbow.

A 20 percent rating is not warranted for occasionally 
incapacitating exacerbations under Diagnostic Code 5003, 
because the degenerative joint disease with limitation of 
motion of the elbow does not involve more than one major 
joint.  38 C.F.R. § 4.45(f) (2006).

The most recent evidence contains no findings suggesting that 
the veteran's degenerative joint disease with limitation of 
motion of the elbow approximates the criteria for an 
evaluation in excess of 10 percent under any diagnostic code, 
and the claim for an increased disability rating must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Consideration and Conclusion

There is no showing that the veteran's service-connected 
residuals of midline fracture of the left ulna and radius, 
with closed reduction and intramedullary nail transfixing, 
have resulted in so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(cited in the January 2003 statement of the case).  

In this regard, the Board notes that the veteran's service-
connected residuals have not been shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  

The Board has noted that the issue of entitlement to a TDIU 
has been raised.  However, this issue involves criteria 
distinct from that for an increased schedular, or 
extraschedular evaluation.  Bowling v. Principi, 15 Vet. 
App. 1 (2001).

The record does not show marked interference with any current 
employment (i.e., beyond that contemplated in the assigned 
evaluation), and the veteran's service-connected disabilities 
have not required any periods of recent hospitalization.  
While the veteran did report interference in his former 
employment as a mover in the moving business, there is no 
evidence of impaired earnings.  Accordingly, the Board cannot 
conclude that his service-connected disability results in 
marked interference with employment, or that consideration of 
an extraschedular evaluation is otherwise warranted.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against the grant of 
increased disability ratings for the veteran's claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2006).


ORDER

Increased disability ratings for residuals of midline 
fracture of the left ulna and radius, with closed reduction 
and intramedullary nail transfixing, are denied.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


